NO. 07-09-0147-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 18, 2009
______________________________

ERIC LEE DIAZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

NO. 16202-A; HONORABLE HAL MINER, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ. 
ORDER
          Appellant Eric Lee Diaz appealed from the March 24, 2009 revocation of his
probation.  Appellant’s notice of appeal was due on April 23.  Appellant filed his notice of
appeal with the trial court on May 7 and, on May 11, filed with this Court his motion for
extension of time to file his notice of appeal.  Thereafter, by opinion and judgment dated
June 2, 2009, we dismissed the appeal for want of jurisdiction.  Appellant filed his petition
for discretionary review on August 3, 2009, stating he had mailed his motion for extension
of time on May 7, a date within the time limitations imposed by Rule 26.3.  See Tex. R.
App. P. 26.3.  We have also reviewed the affidavit of appellant’s counsel sent to the Court
of Criminal Appeals with appellant’s motion for extension of time to file his petition for
discretionary review. 
           Based on the statements in the affidavit and the petition for discretionary review,
we withdraw this Court’s opinion and judgment issued on June 2, 2009 and reinstate the
appeal. See Tex. R. App. P. 50.  Appellant’s brief is due 30 days from the date of this
opinion.
 
                                                                Per Curiam 
 
Do not publish.